ROT, C.
— The facts in this case are in all respects the same as in the case of Ora "Wrightsman v. John 0. Rogers, the same defendant (ante, p. 417).
Our opinion in this case is the same as in than
The judgment is reversed and the cause remanded with directions to proceed with the cause in accord-' *431anee with the opinion in that case.
Bond, G. (sitting in Division Two when this case was argned), concurs.
PER CURIAM.
— The foregoing opinion of Roy, C., is adopted as the opinion of the court.
All the judges concur.